DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 10/19/2021.  Claims 1-20 are pending in the case.  Claims 1, 15, and 20 are independent claims.

Claim Objections
Claims 1, 10, 15, 18, and 20 are objected to because of the following informalities:
Claims 1, 15, and 20 recite “respective” where “responsive” was apparently intended.
Claim 10 recites “comprises” where “comprise” was apparently intended
Claims 10 and 18 recite “controls” where “control” was apparently intended, twice each.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-6, 9-12, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Migos et al. (US 2012/0030569 A1, hereinafter Migos) in view of Kaehler et al. (US 5515496 A, hereinafter Kaehler).

As to independent claim 1, Migos teaches a method implemented by a computing device, the method comprising:
displaying a design interface for editing digital content that includes multiple elements (“FIGS. 5A-5B illustrate exemplary user interfaces for displaying object order indicators in response to detecting an input,” paragraph 0172 lines 1-3);
displaying multiple controls bars (figure 5B parts 5005-3 and 5005-2 rectangular portions excluding triangular portions) in the design interface during an editing phase, each of the multiple control bars associated with one of the multiple elements of the digital content (figure 5B parts 5002-3 and 5002-2);
controlling each of the multiple control bars to remain displayed at a preconfigured distance from one of the multiple elements during the editing phase (figure 5B shows each control bar separated from its respective element by an unclaimed triangular connector of uniform size);
detecting user input to select in the design interface (figure 5B part 5002-3 gains a frame of control points when selected); and
activating an element respective to detecting the user input (figure 5B part 5002-3 gains a frame of control points when selected).
Migos does not appear to expressly teach a method comprising:
detecting user input to select a control bar of the multiple control bars displayed in the design interface; and
activating an element associated with the selected control bar respective to detecting the user input.
Kaehler teaches a method comprising:
detecting user input to select a control bar of the multiple control bars displayed in the design interface (“the mouse is clicked inside the select box 23,” column 6 lines 32-33); and
activating an element associated with the selected control bar respective to detecting the user input (“a halo of affordances 31-39 (herein referred to as ‘edit handles’) appear as shown in FIG. 3,” column 6 lines 35-36).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control bar of Migos to comprise the selecting of Kaehler.  One would have been motivated to make such a combination to allow the user a choice of selecting the object itself or its control bar.

As to dependent claim 2, the rejection of claim 1 is incorporated.  Migos/Kaehler further teaches a method wherein the activated element (Migos figure 5B part 5002-3) at least partially overlays at least an additional element (Migos figure 5B part 5002-4) of the multiple elements prior to detecting the user input (Migos figure 5A).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Migos/Kaehler further teaches a method comprising:
receiving additional user input to perform an operation with respect to the activated element (figure 3 part 32; “The other edit handles 32-39 allow the user to, respectively, control the position of the button, …,” Kaehler column 6 lines 44-45); and
performing the operation for the activated element (figure 3 part 32; “The other edit handles 32-39 allow the user to, respectively, control the position of the button, …,” Kaehler column 6 lines 44-45).

As to dependent claim 4, the rejection of claim 2 is incorporated.  Migos/Kaehler further teaches a method wherein the additional user input comprises dragging input to drag the activated element, and wherein the performing the operation comprises positioning the activated element at a new position within the digital content based on the dragging input (figure 3 part 32; “The other edit handles 32-39 allow the user to, respectively, control the position of the button, …,” Kaehler column 6 lines 44-45).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Migos/Kaehler further teaches a method wherein the activating comprises changing a visual appearance of both the selected control bar (Kaehler part 23 changes appearance between figures 2 and 3) and the activated element (Migos figure 5B part 5002-3 gains a frame of control points when selected).

As to dependent claim 6, the rejection of claim 1 is incorporated.  Migos/Kaehler further teaches a method wherein the changing the visual appearance includes visually identifying a boundary of the activated element (Migos figure 5B part 5002-3 gains a frame of control points when selected).

As to dependent claim 9, the rejection of claim 1 is incorporated.  Migos/Kaehler further teaches a method wherein the user input comprises a single tap or click on the control bar (“the mouse is clicked inside the select box 23,” Kaehler column 6 lines 32-33).

As to dependent claim 10, the rejection of claim 1 is incorporated.  Migos/Kaehler further teaches a method wherein each of the multiple controls bars are visibly displayed (Migos figure 5B parts 5005-3 and 5005-2 rectangular portions excluding triangular portions) in the design interface during the editing phase, and wherein the method further comprises at the completion of the editing phase, generating a finalized version of the digital content by removing the multiple controls bars from the finalized version of the digital content (figure 1 leftmost arrow returning from bottom row “edit-and-use mode” to top row “use mode”; “According to one embodiment of the invention, display objects including buttons and menu items appear on the screen as shown in FIG. 6 while the computer is in the use-only mode” Kaehler column 5 lines 46-49).

As to dependent claim 11, the rejection of claim 1 is incorporated.  Migos/Kaehler further teaches a method wherein the controlling comprises controlling each of the multiple control bars to remain displayed at a preconfigured distance from a top boundary of the associated element of the multiple elements during the editing phase (Migos figure 5B shows each control bar separated from its respective element by an unclaimed triangular connector of uniform size).

As to dependent claim 12, the rejection of claim 11 is incorporated.  Migos/Kaehler further teaches a method wherein the control bars comprise horizontal control bars (figure 5B parts 5005-3 and 5005-2 rectangular portions excluding triangular portions)

As to independent claim 15, Migos teaches one or more computer-readable storage media (figure 1A part 102) comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising:
displaying a design interface for editing digital content that includes multiple elements (“FIGS. 5A-5B illustrate exemplary user interfaces for displaying object order indicators in response to detecting an input,” paragraph 0172 lines 1-3);
displaying multiple controls bars (figure 5B parts 5005-3 and 5005-2 rectangular portions excluding triangular portions) in the design interface during an editing phase, each of the multiple control bars associated with one of the multiple elements of the digital content (figure 5B parts 5002-3 and 5002-2);
controlling each of the multiple control bars to remain displayed at a preconfigured distance from one of the multiple elements during the editing phase (figure 5B shows each control bar separated from its respective element by an unclaimed triangular connector of uniform size);
detecting user input to select in the design interface (figure 5B part 5002-3 gains a frame of control points when selected); and
activating an element respective to detecting the user input (figure 5B part 5002-3 gains a frame of control points when selected).
Migos does not appear to expressly teach media comprising operations comprising:
detecting user input to select a control bar of the multiple control bars displayed in the design interface; and
activating an element associated with the selected control bar respective to detecting the user input.
Kaehler teaches media comprising operations comprising:
detecting user input to select a control bar of the multiple control bars displayed in the design interface (“the mouse is clicked inside the select box 23,” column 6 lines 32-33); and
activating an element associated with the selected control bar respective to detecting the user input (“a halo of affordances 31-39 (herein referred to as ‘edit handles’) appear as shown in FIG. 3,” column 6 lines 35-36).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control bar of Migos to comprise the selecting of Kaehler.  One would have been motivated to make such a combination to allow the user a choice of selecting the object itself or its control bar.

As to dependent claim 16, the rejection of claim 15 is incorporated.  Migos/Kaehler further teaches media wherein the activated element (Migos figure 5B part 5002-3) at least partially overlays at least an additional element (Migos figure 5B part 5002-4) of the multiple elements prior to detecting the user input (Migos figure 5A).

As to dependent claim 17, the rejection of claim 15 is incorporated.  Migos/Kaehler further teaches media wherein the user input comprises a single tap or click on the control bar (“the mouse is clicked inside the select box 23,” Kaehler column 6 lines 32-33).

As to dependent claim 18, the rejection of claim 15 is incorporated.  Migos/Kaehler further teaches media wherein each of the multiple controls bars are visibly displayed (Migos figure 5B parts 5005-3 and 5005-2 rectangular portions excluding triangular portions) in the design interface during the editing phase, and wherein the operations further comprises at the completion of the editing phase, generating a finalized version of the digital content by removing the multiple controls bars from the finalized version of the digital content (figure 1 leftmost arrow returning from bottom row “edit-and-use mode” to top row “use mode”; “According to one embodiment of the invention, display objects including buttons and menu items appear on the screen as shown in FIG. 6 while the computer is in the use-only mode” Kaehler column 5 lines 46-49).

As to dependent claim 19, the rejection of claim 15 is incorporated.  Migos/Kaehler further teaches media wherein the controlling further comprises controlling each of the multiple control bars to remain displayed at a preconfigured distance from a top boundary of the associated element of the multiple elements during the editing phase (Migos figure 5B shows each control bar separated from its respective element by an unclaimed triangular connector of uniform size).

As to independent claim 20, Migos teaches a system comprising:
at least a memory (figure 1A part 102) and a processor (figure 1A part 120) to perform operations comprising:
displaying a design interface for editing digital content that includes multiple elements (“FIGS. 5A-5B illustrate exemplary user interfaces for displaying object order indicators in response to detecting an input,” paragraph 0172 lines 1-3);
displaying multiple controls bars (figure 5B parts 5005-3 and 5005-2 rectangular portions excluding triangular portions) in the design interface during an editing phase, each of the multiple control bars associated with one of the multiple elements of the digital content (figure 5B parts 5002-3 and 5002-2);
controlling each of the multiple control bars to remain displayed at a preconfigured distance from one of the multiple elements during the editing phase (figure 5B shows each control bar separated from its respective element by an unclaimed triangular connector of uniform size);
detecting user input to select in the design interface (figure 5B part 5002-3 gains a frame of control points when selected); and
activating an element respective to detecting the user input (figure 5B part 5002-3 gains a frame of control points when selected).
Migos does not appear to expressly teach a system comprising operations comprising:
detecting user input to select a control bar of the multiple control bars displayed in the design interface; and
activating an element associated with the selected control bar respective to detecting the user input.
Kaehler teaches a system comprising operations comprising:
detecting user input to select a control bar of the multiple control bars displayed in the design interface (“the mouse is clicked inside the select box 23,” column 6 lines 32-33); and
activating an element associated with the selected control bar respective to detecting the user input (“a halo of affordances 31-39 (herein referred to as ‘edit handles’) appear as shown in FIG. 3,” column 6 lines 35-36).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control bar of Migos to comprise the selecting of Kaehler.  One would have been motivated to make such a combination to allow the user a choice of selecting the object itself or its control bar.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Migos in view of Kaehler, Hauenstein et al. (US 10318034 B1, hereinafter Hauenstein), and Chaudhri et al. (US 2017/0357320 A1, hereinafter Chaudhri).

As to dependent claim 7, the rejection of claim 5 is incorporated.
Migos/Kaehler does not appear to expressly teach a method wherein the changing the visual appearance includes modifying a color of the selected control bar.
Hauenstein teaches a method wherein the changing the visual appearance includes modifying a color of the selected control bar (“when the first augmented hover proximity criteria are met by the input object, the appearance of the cursor changes (e.g., a selection handle is displayed or existing selection handle is enlarged or changes color),” column 135 lines 38-41).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control bar of Migos/Kaehler to comprise the color of Hauenstein.  One would have been motivated to make such a combination to help the user edit design interfaces that are more crowded with content.
Migos/Kaehler/Hauenstein does not appear to expressly teach a method wherein the changing the visual appearance includes modifying a color of the activated element.
Chaudhri teaches a method wherein the changing the visual appearance includes modifying a color of the activated element (“the device visually indicates (3006-a) selection of the first object (e.g., the object is highlighted, changed to a different color/font/size, marked with handles, and/or animated, the object appears to be lifted off from the surface of the user interface in the virtual z-direction and/or floating on the surface of the user interface),” paragraph 0858 lines 9-15).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Migos/Kaehler/Hauenstein to comprise the color of Chaudhri.  One would have been motivated to make such a combination to help the user edit design interfaces that are more crowded with content.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Migos in view of Kaehler and Hauenstein.

As to dependent claim 8, the rejection of claim 5 is incorporated.
Migos/Kaehler does not appear to expressly teach a method wherein the changing the visual appearance includes changing a size of the selected control bar.
Hauenstein teaches a method wherein the changing the visual appearance includes changing a size of the selected control bar (“when the first augmented hover proximity criteria are met by the input object, the appearance of the cursor changes (e.g., a selection handle is displayed or existing selection handle is enlarged or changes color),” column 135 lines 38-41).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control bar of Migos/Kaehler to comprise the size of Hauenstein.  One would have been motivated to make such a combination to help the user edit design interfaces that are more crowded with content.

Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Migos in view of Kaehler and Kreegar (US 5396590 A).

As to dependent claim 13, the rejection of claim 1 is incorporated.
Migos/Kaehler does not appear to expressly teach a method wherein each of the multiple elements includes a non-visible padding layer positioned between a visible portion of the respective element and the associated control bar.
Kreegar teaches a method wherein each of the multiple elements includes a non-visible padding layer positioned between a visible portion of the respective element (figure 3 part 203) and the associated control bar (figure 3 parts upper-left 301, upper-center 302, upper-right 301).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the elements of Migos/Kaehler to comprise the non-visible padding layer of Kreegar.  One would have been motivated to make such a combination to allow an unimpeded view of the elements.

As to dependent claim 14, the rejection of claim 13 is incorporated.  Migos/Kaehler/Kreegar further teaches a method wherein a thickness of the non-visible padding layer corresponds to the preconfigured distance (see Kreegar figure 3 parts 203, upper-left 301, upper-center 302, upper-right 301).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2021/0352348 A1 disclosing object manipulations
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145